Petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit granted limited to Questions 1 and 2 presented by the petition which read as follows:
“1. Based on the District Court’s undisturbed finding that the limitation ‘was imposed after’ arm’s length bargaining, . . . and was fashioned exclusively by the unions to serve their own interests — how long and what hours members shall work, what work they shall do, and what pay they shall receive’ (R. 672), whether the limitation upon market operating hours and the controversy concerning it are within the labor exemption of the Sherman Antitrust Act.
“2. Whether a claimed violation of the Sherman Antitrust Act which falls within the regulatory scope of the National Labor Relations Act is within the exclusive primary jurisdiction of the National Labor Relations Board.”
Mótion of American Federation of Labor and Congress of Industrial Organizations for leave to .file a brief, as amicus curiae, granted.